         Case 2:20-mj-01180-VRG Document 14 Filed 07/08/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

United States of America                         §
                                                 §
vs.                                              §   Case Number: DR:20-M -01180(1)
                                                 §
(1) Trever Lloyd Sexton                          §
  Defendant


                                           ORDER
            On motion of the United States Government requesting detention of the Defendant,
(1) Trever Lloyd Sexton, a hearing was set for 07/10/20.

           JUAN NERI was appointed to represent the defendant. On 07/08/20, the attorney for
the defendant filed a Waiver of Preliminary and Detention Hearing signed by the attorney and the
defendant waiving the hearings and the right to contest the Government's motion.

           THEREFORE, pursuant to this waiver, it is ordered that the defendant be detained
without bond until the completion of this case.

              SIGNED on 8th day of July, 2020.




                                                 ______________________________
                                                 VICTOR ROBERTO GARCIA
                                                 UNITED STATES MAGISTRATE JUDGE
